Citation Nr: 1442032	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.  He died in January 2004.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal is now in the jurisdiction of the Chicago, Illinois, RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously remanded for additional development in April 2012 and May 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board remanded this case in May 2014.  The remand directed the AMC/ RO to obtain an addendum VA medical opinion from the examiner who provided a prior medical opinion in July 2013.

The claims file does not indicate that the AMC attempted to obtain an addendum from the physician who provided the July 2013 opinion.  Rather, in July 2014, the AMC obtained a medical opinion from a medical officer.  The opinion obtained is therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As the Board remanded for an addendum medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  A remand is warranted to ensure compliance with the terms of the prior remand.  Stegall, supra.   On remand, the AMC/ RO should attempt to obtain an opinion from the physician who provided the July 2013 opinion.  If that physician is not available, an addendum opinion should be obtained from a physician with the appropriate expertise to address the etiology of adenocarcinoma of the lung.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain a VA medical opinion from the same examiner who provided the July 2013 medical opinion.  If the physician who provided the July 2013 opinion is not available to provide a medical opinion, this should be documented in the claims file.  The claims file should then be forward to a physician with appropriate expertise to provide an opinion regarding the etiology of lung cancer for an addendum opinion.

2.  The claims file should be provided for the examiner's review, and the examiner must indicate that the claims file was reviewed.  After a review of the claims file, the examiner must state whether the Veteran's adenocarcinoma of the lung was at least as likely as not (50 percent or greater likelihood) related to service, to include treatment for a lung abcess in August 1944.  The examiner must provide an assessment of the validity of the September 2003 opinion of the private physician who treated the Veteran, to include the physician's opinion that the Veteran's cancer occurred in the same area where his lung abcess had been.  

The VA examiner should provide a detailed rationale for any opinion offered. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



